DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-10 are pending in the application and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US 2008/0066718 A1) hereinafter Sato.
Claim 1:
Sato discloses an internal combustion engine control apparatus (116) for controlling an internal combustion engine that has an air flow rate sensor (102) for measuring a rate of air represented as an actual air rate, the air flowing into a cylinder (109), and a throttle valve (103) for adjusting the rate of air, the internal combustion engine control apparatus comprising: a throttle valve controlling section for controlling a throttle opening of the throttle valve to reach a preset throttle opening set depending on a target air rate for realizing a demand torque (Para. 0050-0051); and a throttle opening 
Claim 3:
Sato, as shown in the rejection above, discloses all the limitations of claim 1.
Sato also discloses wherein the throttle opening correcting section corrects the preset throttle opening by correcting a relationship between the present throttle opening and an opening area on a basis of the target air rate during the fuel cutoff and the actual air rate measured by the air flow rate sensor (Para. 0110-0114).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 1 above, and further in view of Komuro (US 2014/0121947 A1) hereinafter Komuro.
Claim 2:
Sato, as shown in the rejection above, discloses all the limitations of claim 1.
Sato doesn’t explicitly disclose wherein the throttle opening correcting section corrects the preset throttle opening in case a difference between the target air rate 
However, Komuro does disclose wherein the throttle opening correcting section corrects the preset throttle opening in case a difference between the target air rate during the fuel cutoff and the actual air rate measured by the air flow rate sensor is equal to or larger than a preset value (Para. 0087).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Sato with the disclosure of Komuro to provide a means for correcting a difference between measured and actual air rate.
Claim 7:
Sato, as shown in the rejection above, discloses all the limitations of claim 1.
Sato doesn’t explicitly disclose wherein the throttle opening correcting section corrects the preset throttle opening in a direction to close the throttle valve in case an actual air rate measured by the air flow rate sensor, rather than the target air rate during the fuel cutoff, is larger than a preset value.
However, Komuro does disclose wherein the throttle opening correcting section corrects the preset throttle opening in a direction to close the throttle valve in case an actual air rate measured by the air flow rate sensor, rather than the target air rate during the fuel cutoff, is larger than a preset value (Para. 0086).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Sato with the disclosure of .

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 1 above, and further in view of Jankovic et al. (US 2004/0024517 A1) hereinafter Jankovic.
Claim 4:
Sato, as shown in the rejection above, discloses all the limitations of claim 1.
Sato doesn’t explicitly disclose wherein the throttle opening correcting section corrects the preset throttle opening in case a throttle opening of the throttle valve is smaller than a sonic opening where a speed of air flowing through the throttle valve becomes a speed of sound.
However, Jankovic does disclose wherein the throttle opening correcting section corrects the preset throttle opening in case a throttle opening of the throttle valve is smaller than a sonic opening where a speed of air flowing through the throttle valve becomes a speed of sound (Para. 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Sato with the disclosure of Jankovic to account for the property differences between sonic and sub-sonic air flow.
Claim 5:
Sato, as shown in the rejection above, discloses all the limitations of claim 1.
Sato doesn’t explicitly disclose wherein a sonic opening where a speed of air flowing through the throttle valve is a speed of sound is preset; and the throttle opening 
However, Jankovic does disclose wherein a sonic opening where a speed of air flowing through the throttle valve is a speed of sound is preset; and the throttle opening correcting section corrects the preset throttle opening in case a throttle opening of the throttle valve is smaller than the sonic opening (Para. 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Sato with the disclosure of Jankovic to account for the property differences between sonic and sub-sonic air flow.
Claim 6:
Sato, as shown in the rejection above, discloses all the limitations of claim 1.
Sato doesn’t explicitly disclose further comprising: a sonic determining section for determining a sonic opening where a speed of air flowing through the throttle valve is a speed of sound is preset on a basis of a ratio of pressures before and after the throttle valve, wherein the throttle opening correcting section corrects the preset throttle opening in case the sonic determining section determines that a sonic state is established (Para. 0050).
However, Jankovic does disclose further comprising: a sonic determining section for determining a sonic opening where a speed of air flowing through the throttle valve is a speed of sound is preset on a basis of a ratio of pressures before and after the throttle valve, wherein the throttle opening correcting section corrects the preset throttle opening in case the sonic determining section determines that a sonic state is established.
.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 1 above, and further in view of Hamamoto et al. (US 2019/0353109 A1) hereinafter Hamamoto.
Claim 8:
Sato, as shown in the rejection above, discloses all the limitations of claim 1.
Sato doesn’t explicitly disclose wherein in case exhaust gases of the internal combustion engine are returned to a position upstream of the throttle valve even if a difference between the target air rate during the fuel cutoff and an actual air rate measured by the air flow rate sensor is equal to or larger than a preset value, the throttle opening correcting section does not correct the preset throttle opening until the exhaust gases flowing through the throttle valve are eliminated.
However, Hamamoto does disclose wherein in case exhaust gases of the internal combustion engine are returned to a position upstream of the throttle valve even if a difference between the target air rate during the fuel cutoff and an actual air rate measured by the air flow rate sensor is equal to or larger than a preset value, the throttle opening correcting section does not correct the preset throttle opening until the exhaust gases flowing through the throttle valve are eliminated (Para. 0051-0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Sato with the disclosure of 
Claim 9:
Sato and Hamamoto, as shown in the rejection above, discloses all the limitations of claim 8.
Sato doesn’t explicitly disclose wherein in case the exhaust gases of the internal combustion engine are returned to the position upstream of the throttle valve, the throttle opening correcting section corrects the preset throttle opening after the exhaust gases flowing through the throttle valve are eliminated.
However, Hamamoto does disclose wherein in case the exhaust gases of the internal combustion engine are returned to the position upstream of the throttle valve, the throttle opening correcting section corrects the preset throttle opening after the exhaust gases flowing through the throttle valve are eliminated (Para. 0051-0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Sato with the disclosure of Hamamoto to avoid the engine stall generated by the excessive flow of the EGR gas into the intake passage.

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 1 above, and further in view of Aihara (IDS: JPH09170966A) hereinafter Aihara.
Claim 10:
Sato, as shown in the rejection above, discloses all the limitations of claim 1.

However, Aihara does disclose wherein the throttle opening correcting section corrects the preset throttle opening on a basis of the target air rate during the fuel cutoff and an actual air rate measured by the air flow rate sensor when a vehicle incorporating the internal combustion engine is traveling at vehicle speeds equal to or higher than a preset vehicle speed (Para. 0057).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Sato with the disclosure of Aihara to provide a means for correcting a difference between measured and actual air rate at a higher speed which may affect air intake.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596.  The examiner can normally be reached on Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT PHILIP LIETHEN/Examiner, Art Unit 3747